Order entered November 15, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00354-CV

                       PAMELLA JOINER, Appellant

                                      V.

                 THE WEITZMAN GROUP, INC., Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-16489

                                   ORDER

      Before the Court is appellant’s November 14, 2022 unopposed motion for an

extension of time to file her opening brief. We GRANT the motion and extend the

time to November 21, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE